Citation Nr: 1525586	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for osteoarthritis, spondylosis thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active duty from November 1975 to November 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In an April 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased evaluation for osteoarthritis, spondylosis thoracic spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an increased evaluation for osteoarthritis, spondylosis thoracic spine, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2015 statement, the Veteran's representative expressed a desire to withdraw the claim currently on appeal.  In response, the RO sent the Veteran a letter noting the Veteran's appeal has been withdrawn and no further action will be taken on his appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran's representative has withdrawn the Veteran's appeal on the issue of entitlement to an increased evaluation for osteoarthritis, spondylosis thoracic spine, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for osteoarthritis, spondylosis thoracic spine, has been withdrawn and dismissed.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


